Title: From Benjamin Franklin to Richard and Sarah Bache, 5 November 1781
From: Franklin, Benjamin
To: Bache, Richard,Bache, Sarah Franklin


Dear Son & Daughter,
Passy Nov. 5. 1781
Enclos’d I send you some late Letters of Ben’s to me, by which you will learn his Welfare.
I have agreed to take here an American’s Bill for 100£ Sterling lent him. I shall send it to you when I receive it, and I desire you to lay it out for me in a Share of the Bank.

I am well, and shall soon write to you more fully.
I have ordered Casks of the best Claret to be sent you in three Ships.—
God bless you both.
BF
Your affectionate Father
